Exhibit 99.2 INTERNATIONAL SHIPHOLDING CORPORATION ANNOUNCES ANNUAL MEETING RESULTS Mobile, Alabama, April 29, 2010 - International Shipholding Corporation (NYSE: ISH) today announced the results of the Company’s Annual Meeting of Stockholders, which was held on April 28, 2010. International Shipholding Corporation’s shareholders elected the following directors, each to serve until the next annual meeting and until their successors are duly elected and qualified.The newly elected directors are: o Kenneth H. Beer o Erik F. Johnsen o Erik L. Johnsen o Niels M. Johnsen o H. Merritt Lane III o Edwin A. Lupberger o James J. McNamara o Harris V. Morrissette o T. Lee Robinson, Jr. Additionally, shareholders approved the Company’s proposed amendment to its Certificate of Incorporation to increase the number of authorized shares of common stock to 20,000,000 from 10,000,000. Shareholders also ratified the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010. About International Shipholding International Shipholding Corporation, through its subsidiaries, operates a diversified fleet of U. S. and foreign flag vessels that provide international and domestic maritime transportation services to commercial and governmental customers primarily under medium to long-term charters and contracts. www.intship.com Contact: The IGB Group Lev Janashvili (212) 227-7098 ljanashvili@igbir.com David Burke (646) 673-9701 dburke@igbir.com International Shipholding Corporation Niels M. Johnsen, Chairman (212) 943-4141 Erik L. Johnsen, President (251) 243-9221
